Title: From James Madison to Thomas Jefferson, 31 July 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Montpellier July 31. 1808

I have just recd. yours of the 29. and enclose the papers noted "to be returned."
I think the best, and probably not the most expensive conveyance of Mr. S. will be in a small public vessel, whether she go directly to his destination, or deliver him in France, and unless, previous to his departure, collateral reasons should urge an early communication to France or England, it appears to be eligible that he should proceed directly to St. P.  If he take Paris in his way, concealment will be difficult, and is exposed moreover to the objections suggested by Mr. S.  By going direct the advantage without the inconvenience is assured, and outweighs the opportunity of conferring with A. who probably could say but little which wd. not be speedily learned at St. P. and whose present feelings might moreover tincture his communications and opinions: I concur in the suggested remodification of the letter of Credence, which, as the Seal of the U. S. is not necessary to that document, may be made without resorting to the office of State.  The Commission also, which was made out in the usual form, might perhaps be amended, but as it will be retained by himself, will be less an index to the Empr. of the intentions of this Govt. than the letter delivered to him.  As to the time of sending the vessel, it would seem adviseable, to await further information from Engd. & France, such as may be expected very soon by the return of the St. Michael, and still sooner by a British Packet.  The temper & views of those nations subsequent to the receipt of our communications by the  Packet & the St. Michael, may be such as to have a just influence on the instructions to Mr. S.  Further accts. from Spain also may be useful.  I recollect that Richd. Rush (son of the Docr.) was desirous of going with Mr. Pinkney to London, as his Secy. and that he was well recommended.  It might not be amiss for you to hint him for the consideration of Mr. S. who probably has a personal knowledge of him, or can easily learn his dispositions and qualifications.  I will attend to your hint as to Reeve’s letter to Govr. C: and will have a copy of the case sent to Mr. Gallatin, who will judge of the steps proper to be taken as respects both the past & the future.  Yrs. with affecte. respects

James Madison

